Case 1:21-cr-00003-RCL Document-6-2—Fited-02/63/24+—Page-+oh}—____——_—_——_

PS 3800.3
co Ee Attachment 1
‘DISTRICT OF COLUMBIA . .
DEPARTMENT OF CORRECTIONS ©
CORRECTIONAL TREATMENT FACILITY

eee _.
DATE 27 = ys ei Meo Ot tom

| Nae LAR CLANCY pencSl4 S64 UNIT, - CELL. 6
PLEASE CHECK fe ) FOR THE SERVICES YOU ARE iN NEED OF

(}R SCORDS OFFICE | re { } CASE MANAGER

 

CHAPLAINS OFFICE . “  { }INMATE CLOTHING |
tL ENANGIAL ACCOUNT BALANCE mE J LEGAL CALL .
{ } INMATE PROPERTY . 7 - {} NOTARY.

{ } FACE SHEET (unavaicaace iF YOUR SENTENCE IS OveRt YEAR) { } OTHER
PLEASE EXPLAIN, THE | NATURE ( OF YOUR REQUEST BELOW.

THIS Fevis_ C tt ce fad I tie sans iY cliche C9 GP:

   
 
 
  

FASTING for ft Few oats, Kui S CANS «3

S eae fitasD Fat { Att fv BA) Me GvEstinc

  

(Ave ty week wlio Foeo 06. a Ee (Tf is ve or
o NM 4 Se(iteru AC! felt i Ewe p ACA S ee Prusg WY LL Gar Ines

 

Your request for on oie el god. Ras BMA net Oe Yeason: |

 

 

 

. . ‘ ee =
o2t0%/2021 STAFF sienaTuRe? fe

DATES

 
 

Case 1:21-cr-00003-RCL Document 6-2 Filed 02/03/21 Page 2 of 4

PS 3800.3
Attachment 1

DISTRICT OF COLUMBIA
DEPARTMENT OF CORRECTIONS
. CORRECTIONAL TREATMENT FACILITY -

- INMATE REQUEST SLIPS —
DATE 27 - AN -2{ .
Nate AMO OSBNEEY DCDCSYUGFUNIT ceu_G
, PLEASE CHECK (_) FOR THE. SERVICES YOU ARE INNEED OF

()R CORDS OFFICE _{ } CASE MANAGER

HAPLAINS OFFICE { } INMATE CLOTHING
{ } FINANCIAL ACCOUNT BALANCE {:} LEGAL CALL
{ } INMATE PROPERTY { } NOTARY

{ } FACE SHEET (unavaitasté if Your SENTENCE IS OVER 1 YEAR) { } OTHER
PLEASE EXPLAIN THE NATURE OF YOUR REQUEST BELOW

THIS Lena (2 Ex AGRIC FocD=| tive chen ont cha Ck

ING A SYAHASIC PRAcrtTroenge ( swly
4ADE BY GO. Rus peaws peo Gigs

bigais om TS Ok ARHECUC PRESECUATIVES o@ PETIFCIC GoboeS ,
. | “4 Vy SKNCE Mompy Meanie @ Aff Lox. Bi (5 Ag fone \Allo

  

 

    

 

 

 

 

g TEN - i on “As
oO PTC Erte fo. uF To ge ji AFESETBS FP TON <v
A se Ce MA Met ASTeNG for fA Few pats, Gur BS OAIS «3
NoiGesr ¢ bAue Bux gf We 'e-c/ faz foe c At sun e Me Quest
W CAs? CET RELL 7 (Web CASH) Ok ORGHE bug S—
t HAve ty h- Wek we Food o@ (ongte. yyen So Ge we pus Sea?
oN 4 Sete AL bel KlevS (LIFES Lveet CE IT MeaeS ¢ syE PR fugecthe WILK fear tug
wo _YR4 THK HF PON Av py ING Bese per 7° re nPlpr a ne é 7 IMPS As 7D
5 Get ufo * Gie- Cue y, —pavte

OFFICIAL/CASE MANAGER COMMENTS
Your request for organic food has been denied for these reason:

Upon entering the DC DOC institution, you have not identified your faith/belief.
Religious Services was unable to find any religious merit pertaining to organic food or diets

under Shamanism . Practitioner.

DATE: _02/012/2021__ STAFF SIGNATURE: pin rn eb
Case 1:21-cr-00003-RCL Document 6-2 Filed 02/03/21 Page 3 of 4
ont APE Thes oee THe LH E yEpes Co TL DETU TAL
{feto to | (aN Viertow 5)

( Kave seen Plot Mg SPT. OT
PyHORC EF Feors . 05 8 flea Mae HK EUG 1 SOFFER For ny BeUshS;
An ORME Tee welour oF f (onsedvences. | SMELy ASI DAA AK Eceptions Pb Be MAE ater

| a
Roe lt RON CRCOATENCES . THE Last FACKLITg | WS @ (N AtizenA MADE SoCR hs EXE LT “
| . 7 : ,
THE Sori Doparios oF my wit THedg, | Kagly © Hane Ly net TAT & ORCF Bxce?7™

MADE 1 GL Cochin As WECL- PARSE CHIQUN AS h Mars oF Geo J RGA Tas yos PLEASE TRY to veiOeevatm)
Ny (oMIWLOTeA'S ND GleAD My CHE TO Me NEEsaReg PRENES, ~ne—rngetete THAN aim

FesPEor fe Ley

Me
Case 1:21-cr-O0003-RCL Document 6-2 Filed 02/03/21 Page 4 of 4
